437 F.3d 890
CHAMBER OF COMMERCE OF The UNITED STATES; California Chamber of Commerce; Employers Group; California Healthcare Association; California Manufacturers and Technology Assn.; California Association of Health Facilities; California Association of Home & Services for the Aging; Bettec Corporation; Marksherm Corporation; Zilaco Inc., Zilaco; Del Rio Healthcare, Inc.; Beverly Health & Rehabilitation Services, Inc. dba Beverly Manor Costa Mesa; Internext Group, Plaintiffs-Appellees,American Federation of Labor and Congress of Industrial Organizations; California Labor Federation, AFL-CIO, Intervenors-Appellants,v.Bill LOCKYER, Attorney General, in his capacity as Attorney General of the State of California; Department of Health Services; Frank G. Vanacore, as the Chief of the Audit Review and Analysis Section of the California Department of Health Services; Diana M. Bonta, Diana M. Bonta, R.N., Dr., P.h.D, as the Director of the California Department of Health Services, Defendants.Chamber of Commerce of the United States; California Chamber of Commerce; Employers Group; California Healthcare Association; California Manufacturers and Technology Assn.; California Association of Health Facilities; California Association of Home & Services for the Aging; Bettec Corporation; Marksherm Corporation; Zilaco Inc., Zilaco; Del Rio Healthcare, Inc.; Beverly Health & Rehabilitation Services, Inc. dba Beverly Manor Costa Mesa; Internext Group, Plaintiffs-Appellees, andAmerican Federation of Labor and Congress of Industrial Organizations; California Labor Federation, AFL-CIO, Intervenors,v.Bill Lockyer, Attorney General, in his capacity as Attorney General of the State of California; Department of Health Services; Frank G. Vanacore, as the Chief of the Audit Review and Analysis, Section of the California Department of Health Services; Diana M. Bonta, Diana M. Bonta, R.N., Dr., P.h.D, as the Director of the California Department of Health Services, Defendants-Appellants.
No. 03-55166.
No. 03-55169.
United States Court of Appeals, Ninth Circuit.
February 9, 2006.

Stephen A. Bokat, Esq., National Chamber Litigation Center, Bradley W. Kampas, Esq., Washington, DC, Scott W. Oborne, Esq., Jackson Lewis LLP, Mark E. Reagan, Esq., Hooper Lundy & Bookman, Inc., San Francisco, CA, Mark Anthony Johnson, Esq., AGCA—Office of the California Attorney General, Department of Justice, Sacramento, CA, for Plaintiffs-Appellees/ Intervenors-Appellants/Intervenors.
Suzanne M. Ambrose, DAG, AGCA—Office of the California Attorney General, Department of Justice, Sacramento, CA, Richard T. Waldow, DAG, Los Angeles, CA, for Defendants/Defendants-Appellants.
Before: MARY M. SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of the en banc court, the opinion and dissent filed on September 6, 2005, slip op. 12167, and appearing at 422 F.3d 973 (9th Cir.2005), are withdrawn.